Name: Commission Regulation (EEC) No 2540/91 of 26 August 1991 on the supply of various consignments of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 8 . 91 Official Journal of the European Communities No L 238/5 COMMISSION REGULATION (EEC) No 2540/91 of 26 August 1991 on the supply of various consignments of white sugar as food aid whereas, notably for logistical reasons, certain supplies were not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 6 058 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (J) OJ No L 174, 7. 7. 1990, p. 6. (J) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28. 3. 1991 , p. 108 . No L 238/6 Official Journal of the European Communities 27. 8 . 91 ANNEX I LOTS A, B, C, D and E 1 . Operation No (') ; see Annex II 2. Programme : Lots A, B, D and E : 1990 ; Lot C : 1989 3. Recipient C 2) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-121 1 GenÃ ¨ve 19 ; tel . 34 55 80, telex : 412133 LRCS CH, fax 733 03 95 4. Representative of the recipient (2) : Lot A : Croissant Rouge Tunisien, 19 rue d'Angleterre , Tunis 1000 ; tel . 24 06 30/24 55 72, telex 14524 HILAL TN ; Lot B + C : Croix Rouge Burkinabe, BP 340, Ouagadougou ; tel . 30 08 77, telex LSCR 5438 BF Ouagadougou ; Lots D : Croissant Rouge Algerien, 15 bis Bd Mohamed V, Alger ; tel. 264 57 27/28 , telex HILAL 67356 DZ or 66442 CRA ; Lot E : Red Crescent Society of the Yemen Arab Republic, Head Office , Bldg No 10, street 26 September, Sana'a, Yemen Arab Republic ; tel. : 20 31 33/32/33, telex 3124 HILAL YE 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods ('): see OJ No C 114, 29 . 4. 1991 , p. 1 (under VA.I) 8 . Total quantity : 357 tonnes 9. Number of lots : five ; see Annex II 10. Packaging and marking (4) (8) : see OJ No CI 14, 29 . 4 . 1991 , p. I (under VA.2 and VA.3) Markings in French and English Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : Lots A, D and E : free at port of landing  landed ; Lots B and C : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Tunis-Rades ; Lot D : Alger ; Lot E : Hodeida ; 16. Address of the warehouse and, if appropriate, port of landing : Lots B and C : Entrepot Croix ­ Rouge, Ouagadougou 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 9  20. 10 . 1991 18 . Deadline for the supply : 30 . 10 . 1991 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 10 . 9 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 7. 9 . 1 99 1 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 9  27. 10 . 1991 (c) deadline for the supply : 7. 11 . 1 99 1 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders 24. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6 . 10  6. 11 . 1991 (c) deadline for the supply : 14. 11 . 1991 27. 8 . 91 Official Journal of the European Communities No L 238/7 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles, telex : 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 8 . 8 . 1991 fixed by Commission Regulation (EEC) No 2307/91 (OJ No L 226, 14. 8 . 1991 , p. 7) No L 238/8 Official Journal of the European Communities 27. 8 . 91 LOTS F, G, H, K and L 1 . Operation No ('): see Annex II 2. Programme : 1991 3. Recipient ( 12) : (Mr GaudÃ ©) UNHCR, Case PÃ ³stale 2500, CH-1211 Geneva 2 Depot ; tel . 739 84 80, telex 412404 UNHCR CH 4. Representative of the recipient (2) : Lots F and L : UNHCR Sub-office in N ZÃ ©rÃ ©korÃ ©, av. de la RÃ ©publique, PO Box 222, Conakry ; tel . 44 34 87, fax (UNDP) (224) 44 24 85 ; Lot G : Croissant Rouge Algerien, 151&gt;is Bd. Mohamed V, Alger ; telex 52914 ; . Lot H : UNHCR  chargÃ © de mission, 34 ave Houdaille, Immeuble Sidam, 10e etage, Abidjan ; tel . (225)33 24 72, telex 22684 CI HCRICO, fax (UNDP) (225)21 13 67 ; Lot K : HCR' Regional Office for Central Africa, BP 7248 , Kinshasa, Zaire ; tel . 241 32/21 397, telex 20357 ZR HICOM 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods ( ¢') : see OJ No C 114, 29 . 4. 1991 , p. 1 (under VAI) 8 . Total quantity : 1 1 50 tonnes 9. Number of lots : five ; see Annex II 10. Packaging and marking (4) (8) : see OJ No C 114, 29. 4. 1991 , p. 1 (under V.A.2 and VA3) Markings in French and English Supplementary markings on the packaging : see Annex II 11 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : Lots G, H : free at port of landing  landed ; Lots F, K and L : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot G : Arzew ; Lot H : San Pedro 16. Address of the warehouse and, if appropriate, port of landing : Lot F : UNHCR depot at Nzereko ; Lot K : UNHCR depot at Aru ; Lot L : UNHCR depot at Gueckedo, Guinea 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 9  20. 10 . 1991 18 . Deadline for the supply : 30. 10 . 1991 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 10 . 9 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 9  27. 10 . 1991 (c) deadline for the supply : 7 . 11 . 1991 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders 24. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6 . 10  6. 11 . 1991 (c) deadline for the supply : 14. 11 . 1991 27. 8 . 91 Official Journal of the European Communities No L 238/9 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 8 . 8 . 1991 fixed by Commission Regulation (EEC) No 2307/91 (OJ No L 226, 14. 8 . 1991 , p. 7) No L 238/ 10 Official Journal of the European Communities 27. 8 . 91 LOTS M and N 1 . Operation Nos (') : see Annex II 2. Programme : 1990 and 1991 3. Recipient ( 12) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (') (") : see OJ No C 1 14, 29 . 4. 1991 , p. 1 , (under VAl .) 8 . Total quantity : 2 756 tonnes 9. Number of lots : two ; see Annex II 10 . Packaging and marking (4) (") (' «) : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA.2 and V.A.3). Markings in French, English, Portuguese, Spanish Supplementary markings on the packaging : see Annex II 11 . Method of mobilization f) ('") : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7 . 1981 , p. 4) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 . 9 - 20. 10 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 10 . 9. 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment : 27. 9 . - 27. 10 . 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 24. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment : 6. 10 . - 6 . 11 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : 0 Bureau de 1'aide alimentaire , a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200, rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 8 . 8 . 1991 , fixed by Commission Regulation (EEC) No 2307/91 (OJ No L 226, 14, 8 . 1991 , p. 7) 27. 8. 91 Official Journal of the European Communities No L 238/11 LOT O 1 . Operation Nos (') : see Annex II 2. Programme : 1991 3. Recipient (12) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3): see OJ No C 114, 29 . 4. 191 , p. 1 (under VA.1 ) 8 . Total quantity : 1 795 tonnes 9. Number of lots : one lot in six part, see Annex II 10. Packaging and marking (4): see OJ No C 114, 29. 4. 1991 , p. 1 (under VA2 and VA3) Markings in French and English, Supplementary markings on the packaging : see Annex II 11 . Method of mobilization 0 : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of shipment ¢ 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 20. 9  20 . 10 . 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 10 . 9 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 9 1991 at 12 noon (b) period for making the goods available at the port of shipment : 27. 9 .  27. 10 . 1991 (c) deadline for the supply :  21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 24. 9 1991 at 12 noon (b) period for making the goods available at the port of shipment : 6. 10 .  6. 11 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 8. 8 . 1991 , fixed by Commission Regulation (EEC) No 2307/91 (OJ No L 226, 14. 8 . 1991 , p. 7) No L 238/12 Official Journal of the European Communities 27. 8 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commisson delegate to be contacted by the successful tenderer : see list published in OJ No C 114 of 29. 4. 1991 , p. 33 . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. Lot M : caesium-134 and - 137 and iodine 131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate (lots A, D, E, F, G, H, K, L, M, N, O),  certificate of origin. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ Is) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05, 236 33 04. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of these Annexes . Q The rule provided at the second indent of Article 18 (2) (a) Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) Lots A, D, K. : To be delivered on standard pallets  40 bags each pallet  wrapped in shrunk cover. (9) Lots A and E : All the documents must be legalized by the diplomatic representative at the country of origin of the product. ( 10) The supplier should send a duplicate of the original invoice to : MM. De Keyzer &amp; Schiitz B. V. Postbus 1438 Blaak 16 3000 BK Rotterdam, Netherlands. (") Lot M : Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (els). The successful tenderer has to submit to the recipent's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of wich to be provided to the beneficiary's forwarder. ( I2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. H Radiation certificate must be issued by official authorities and be legalized for Sudan . (M) Lot M : Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be respon ­ sible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. 27. 8 . 91 Official Journal of the European Communities No L 238/ 13 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II - BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 57 LICROSS Tunisie 1264/90 / (*) / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (LICROSS) / Pour distribution gratuite / Tunis B 35 LICROSS Burkina Faso 1313/90 / (") / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (LICROSS) / Pour distribution gratuite / Ouaga ­ dougou C 15 LICROSS Burkina Faso 1295/90 / (") / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (LICROSS) / Pour distribution gratuite / Ouaga ­ dougou D 150 LICROSS AlgÃ ©rie 1204/90 / (*) / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (LICROSS) / Pour distribution gratuite / Alger E 100 LICROSS Yemen Arab Republic 1356/90 / f) / Action of of the League of the Red Cross and the Red Crescent Societies (LICROSS) / For free distribution / Sana'a F 400 UNHCR GuinÃ ©e 63/91 / Programme du HCR pour les rÃ ©fugiÃ ©s / N'ZÃ ©rÃ ©korÃ © G 50 UNHCR AlgÃ ©rie 60/91 / Programme du HCR pour les rÃ ©fugiÃ ©s / Saharaouis / Arzew H 400 UNHCR CÃ ´te-d'Ivoire 62/91 / Programme du HCR pour les rÃ ©fugiÃ ©s / San Pedro K 100 UNHCR ZaÃ ¯re 74/91 / Programme du UNHCR pour les rÃ ©fu ­ giÃ ©s / ARU L 200 UNHCR GuinÃ ©e 503/91 / Programme du HCR pour les rÃ ©fugiÃ ©s / GuÃ ©ckÃ ©dou No L 238/14 Official Journal of the European Communities 27. 8 . 91 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) BeneficiÃ ¡rio Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem M 1 530 Ml : 18 Liberia Action No 1348/90 / Liberia / Prosalus / 905534 / Monrovia / For free distribution M2 : 18 Bolivia AcciÃ ³n n ° 182/91 / Bolivia / Prosalus / 915508 / Sucre vÃ ­a Arica / Destinado a la distribuciÃ ³n gratuita M3 : 18 PerÃ º AcciÃ ³n n ° 183/91 / PerÃ º / Caritas 'B / 910222 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita M4 : 18 PerÃ º AcciÃ ³n n0 184/91 / PerÃ º / AATM / 911721 / Arequipa via Matarani / Destinado a la distribu ­ ciÃ ³n gratuita M5 : 18 Euronaid PerÃ º AcciÃ ³n n ° 185/91 / PerÃ º / Caritas Denmark / 915802 / Lima vÃ ­a Callao / Destinado a la distri ­ buciÃ ³n gratuita M6 : 18 PerÃ º AcciÃ ³n n ° 186/91 / PerÃ º / Caritas Denmark / 915808 / Lima vÃ ­a Callao / Destinado a la distri ­ buciÃ ³n gratuita M7 : 18 HaÃ ¯ti Action n0 187/91 / HaÃ ¯ti / Caritas B / 910226 / Port-au-Prince / Pour distribution gratuite M8 : 144 AlgÃ ©rie Action n0 188/91 / AlgÃ ©rie / Caritas B / 910223 / Arzew (option Oran) / Pour distribution gratuite M9 : 144 AlgÃ ©rie Action n0 189/91 / AlgÃ ©rie / WCC / 910702 / Tindouf via Arzew (option Oran) / Pour distri ­ bution gratuite MIO : 144 AlgÃ ©rie Action n0 1 90/9 1 / AlgÃ ©rie / Oxfam B / 910812 / Tindouf via Arzew (option Oran) / Pour distri ­ bution gratuite 27. 8 . 91 Official Journal of the European Communities No L 238/ 15 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem Mil : 36 BÃ ©nin Action n ° 191 /91 / BÃ ©nin / Cinterad / 913414 / Cotonou / Pour distribution gratuite M12 : 18 BÃ ©nin Action n ° 192/91 / BÃ ©nin / Prosalus / 915501 / Zagnanado via Cotonou / Pour distribution gratuite M13 : 36 Burkina Faso Action n0 193/91 / Burkina Faso / Cinterad / 913413 / Ouagadougou via Cotonou / Pour distribution gratuite M14 : 18 GuinÃ © Bissau AcÃ §Ã £o n? 194/91 / GuinÃ © Bissau / Caritas I / 910603 / Bissau / Destinado a distribuiÃ §Ã £o gratuita M15 : 18 Euronaid Mali Action n0 195/91 / Mali / Cinterad / 913412 / Bamako via Cotonou / Pour distribution gratuite M16 : 90 Niger Action n0 196/91 / Niger / SSI / 913010 / Niamey via LomÃ © / Pour distribution gratuite M17 : 18 RÃ ©publique Centrafricaine Action n0 197/91 / RÃ ©publique Centrafricaine / PDF / 917102 / Bouar via Douala / Pour distri ­ bution gratuite M18 : 18 MoÃ §ambique AcÃ §Ã £o n? 198/91 / MoÃ §ambique / Caritas France / 914208 / Matola via Maputo / Destinado a distribuiÃ §Ã £o gratuita M19 : 36 MoÃ §ambique AcÃ §Ã £o n? 199/91 / MoÃ §ambique / Prosalus / 915515 / Beira / Destinado a distribuiÃ §Ã £o gratuita M20 : 18 Bangladesh Action No 200/91 / Bangladesh / CAM / 912014 / Chittagong / For free distribution M21 : 18 India Action No 201 /91 / India / ACA / 911601 / Kanyakumari via Tuticorin / For free distribu ­ tion No L 238/ 16 Official Journal of the European Communities 27. 8 . 91 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem M22 : 198 India Action No 202/91 / India / CAM / 912012 / Bombay / For free distribution M23 : 36 Euronaid India Action No 203/91 / India / CAM / 912013 / Sultans Battery via Madras / For free distribution M24 : 414 India Action No 204/91 / India / GFSS / 913501 / Bombay / For free distribution N 1 226 NI : 126 Guatemala AcciÃ ³n n ° 205/91 / Guatemala / Caritas B / 910224 / Guatemala City vÃ ­a Puerto Quetzal / Destinado a la distribuciÃ ³n gratuita N2 : 18 SÃ £o TomÃ © e PrÃ ­ncipe AcÃ §Ã £o n? 206/91 / SÃ £o TomÃ © e Principe / Caritas B / 910225 / Porto de SÃ £o TomÃ © / Destinado a distribuiÃ §Ã £o gratuita N3 : 810 Sudan Action No 207/91 / Sudan / Oxfam B / 910811 / Massawa / For free distribution N4 : 234 Sudan Action No 208/91 / Sudan / 911109 / Massawa / For free distribution N5 : 18 Sudan Action No 209/91 / Sudan / Concern / 915405 / Port Sudan / For free distribution N6 : 20 Ethiopia Action No 113/90 / Ethiopia / Prosalus / 95544 / ASSAB / For free distribution O 1 795 Ol : 800 WFP Djibouti Action No 553/91 / Djibouti / 0415801 / Supplied by the World Food Programme / Djibouti l 02 : 223 WFP Ethiopia Action No 554/91 / Ethiopia / 0415801 /Supplied by the World Food Programme /Djibouti in transit to Diredawa, Ethiopia 03 : 46 WFP Ethiopia Action No 555/91 / Ethiopia / 0415801 / Supplied by the World Food Programme / Djibouti in transit to Diredawa, Ethiopia 27. 8 . 91 Official Journal of the European Communities No L 238/ 17 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 04 : 240 WFP Ethiopia Action No 556/91 / Ethiopia / 0415801 / Supplied by the World Food Programme / Djibouti in transit to Diredawa, Ethiopia 05 : 137 WFP Senegal Action No 557/91 / Senegal / 0427100 / Supplied by the World Food Programme / Dakar 06 : 349 WFP Sudan Action No 558/91 / Sudan / 0416801 / Supplied by the World Food Programme / Port Sudan (*) Una media luna roja con las puntas orientadas hacia la derecha . (*) En rÃ ¸d halvmÃ ¥ne, hvis spidser vender mod hÃ ¸jre. f) Ein roter Halbmond, dessen Enden nach rechts gerichtet sind . Ã Ã Ã Ã ºÃ ºÃ ¹Ã ½Ã ¿ Ã ¼Ã ¹Ã Ã ¿Ã Ã ­Ã ³Ã ³Ã ±Ã Ã ¿ Ã ¼Ã µ Ã Ã ¹Ã  Ã ³Ã Ã ½Ã ¯Ã µÃ  ÃÃ Ã ¿Ã  Ã Ã ± Ã ´Ã µÃ ¾Ã ¹Ã ¬ . Q A red crescent with the points towards the right. f) Un croissant rouge aux pointes orientÃ ©es vers la droite . (") Una mezzaluna rossa con le punte orientate verso la destra. (") Een rode halve maan, waarvan de punten naar rechts zijn gericht. (*) Um crescente vermelho com as pontas orientadas para a direita . (") Una cruz roja. (") Et rÃ ¸dt kors . (") Ein rotes Kreuz . (") Ã Ã Ã ºÃ ºÃ ¹Ã ½Ã ¿Ã  Ã Ã Ã ±Ã Ã Ã Ã . o A red cross. (") Une croix rouge . (") Una croce rossa . (") Een rood kruis. (**) Uma cruz vermelha .